 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EUGENE RED PROTSMAN,                                No. 2:21-cv-1034 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    E. SMITH, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

19   636(b)(1).

20           Plaintiff requests leave to proceed in forma pauperis. As plaintiff has submitted a

21   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

22   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

23   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

24   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

25   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

26   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

27   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

28   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
 1          The court is required to screen complaints brought by prisoners seeking relief against a

 2   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 3   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 4   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 5   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 6          In order to avoid dismissal for failure to state a claim a complaint must contain more than

 7   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

 8   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

 9   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

10   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

11   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

12   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

13   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

14   at 678. When considering whether a complaint states a claim upon which relief can be granted,

15   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

16   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

17   U.S. 232, 236 (1974).

18          The court has reviewed plaintiff’s complaint and finds that it fails to state a claim upon

19   which relief can be granted under federal law. Plaintiff’s complaint must be dismissed. The

20   court will, however, grant leave to file an amended complaint.

21          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

22   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.

23   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his amended complaint, plaintiff must allege in

24   specific terms how each named defendant is involved. There can be no liability under 42 U.S.C.

25   § 1983 unless there is some affirmative link or connection between a defendant’s actions and the

26   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory

27   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of

28   Regents, 673 F.2d 266, 268 (9th Cir. 1982).
                                                         2
 1          It appears plaintiff is attempting to assert a claim for excessive use of force in violation of

 2   the Eighth Amendment. He asserts that force was used against him, but he fails to indicate why

 3   force was used or otherwise provide context regarding the interaction. Plaintiff is advised that the

 4   Eighth Amendment prohibits prison officials from inflicting cruel and unusual punishment on

 5   inmates which has been defined as “the unnecessary and wanton infliction of pain.” Whitley v.

 6   Albers, 475 U.S. 312, 319 (1986). “[W]henever prison officials stand accused of using excessive

 7   physical force in violation of the Cruel and Unusual Punishments Clause, the core judicial inquiry

 8   is … whether force was applied in a good-faith effort to maintain or restore discipline, or

 9   maliciously and sadistically to cause harm.” Hudson v. McMillan, 503 U.S. 1, 7 (1992).

10          Plaintiff also claims that his personal property was destroyed. Generally speaking, “an

11   unauthorized intentional deprivation of property by a state employee” does not constitute a

12   violation of federal law. See Hudson v. Palmer, 468 U.S. 517, 533 (1984).

13          Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

14   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

15   complaint be complete in itself without reference to any prior pleading. This is because, as a

16   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

17   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

18   longer serves any function in the case. Therefore, in an amended complaint, as in an original

19   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

20          In accordance with the above, IT IS HEREBY ORDERED that:

21          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.

22          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

23   shall be collected and paid in accordance with this court’s order to the Director of the California

24   Department of Corrections and Rehabilitation filed concurrently herewith.

25          3. Plaintiff’s complaint is dismissed.

26          4. Plaintiff is granted thirty days to file an amended complaint that complies with the

27   requirements of the Civil Rights Act, the Federal Rules of Civil Procedure, and the Local Rules of

28   Practice. The amended complaint must bear the docket number assigned this case and must be
                                                        3
 1   labeled “Amended Complaint.” Failure to file an amended complaint in accordance with this

 2   order will result in a recommendation that this action be dismissed.

 3   Dated: June 30, 2021
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     prot1034.14
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       4
